Citation Nr: 1703375	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-35 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a seizure disability.  

2.  Entitlement to an effective date earlier than January 4, 2010, for the grant of service connection for left lower extremity radiculopathy.  

3.  Entitlement to an effective date earlier than January 4, 2010, for the grant of service connection for erectile dysfunction (ED).  

4.  Entitlement to an effective date earlier than January 4, 2010, for the grant of special monthly compensation (SMC) for loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In April 2010, the RO granted service connection for left lower extremity radiculopathy, with an initial 10 percent rating assigned, granted service connection for ED, with an initial noncompensable disability rating assigned, and granted SMC for loss of use of a creative organ, each made effective January 4, 2010.  The Veteran submitted a timely appeal for an effective date earlier than January 4, 2010, for each disability.  

In the May 2014 rating decision, service connection for grand mal seizures was denied and the Veteran timely appealed.  

The Veteran provided testimony before the undersigned during a July 2016 videoconference hearing.  A transcript is of record.  

In July 2016, the Veteran submitted a waiver review by the RO of evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  

FINDINGS OF FACT

1.  A current seizure disability has not been demonstrated during the course of the present claim for compensation benefits.  

2.  The Veteran filed the claim for an increased rating for service-connected lumbar spine disability on September 15, 2008.  

3.  A left lower extremity radiculopathy disability was first factually ascertainable on January 4, 2010.

4.  Within the one year period prior to the date of the claim, ED was first factually ascertainable on July 15, 2008.

5.  The record establishes entitlement to SMC based on loss of use of a creative organ beginning on the date of the claim, July 15, 2008, and no earlier.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for an effective date prior to January 4, 2010, for the grant of service connection for left lower extremity radiculopathy are not met.  38 U.S.C.A. §  5110, 5107 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The criteria for an effective date of July 15, 2008, but no earlier, for the grant of service connection for ED are met.  38 U.S.C.A. §§ 5110, 5107; 38 C.F.R. § 3.400.

4.  The criteria for an effective date of July 15, 2008, but no earlier for the grant of SMC for loss of use of a creative organ are met.  38 U.S.C.A. §§ 5110, 5107; 38 C.F.R. § 3.400.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point contemporaneous to when the claim was filed.  McLain v. Nicholson, 21 Vet. App. 319   (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.); Romanowsky v. Shinseki, 26Vet. App. 289 (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran filed the current claim for service connection for a seizure disability in December 2013.  Service treatment records demonstrate that the Veteran experienced a grand mal seizure during service in February 1987.  At a follow up appointment in May 1987, it was noted that he had not had a second seizure since and that a sleep-deprived electroencephalogram (EEG) was negative.  As a result, the final diagnosis was single seizure and he was placed back on full duty.  Post-service, there is no evidence that the Veteran has experienced a second seizure.  In fact, it is repeatedly noted in the Veteran's VA treatment records that he experienced a single seizure during service and has not had a second seizure since.  There is no evidence of treatment for a seizure disorder since service. 

A VA examination was provided in November 2015 in which the examiner reviewed the Veteran's history and medical records and conducted a physical examination.  The examiner concluded based upon the service treatment records documenting a single seizure without reoccurrence and the lack of reports, treatment, or diagnosis of a second seizure since that there is no evidence of a current seizure disorder.  

The Board acknowledges that lay evidence may be competent on a variety of matters including the existence of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, in this case, the Veteran reported during the Board hearing that he does not know if he has a current seizure disability and that he has not been treated for and is not taking any medication to prevent a second seizure since service.  See Board Hearing Transcript (Tr.) at 7-8.  

Given that there is no medical or lay evidence of a current seizure disability since contemporaneous to when he filed his claim and the VA examiner specifically found that the Veteran does not have a current seizure disability, the Board finds that the record does not establish that the Veteran has a current seizure disability.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Earlier Effective Dates: Left Lower Extremity Radiculopathy, ED, and SMC

The assignment of effective dates for increased disability evaluations is governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  The effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. §  5110 (West 2014); 38 C.F.R. § 3.400 (2016).  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  In the case of claims for an increased disability rating, the effective date assigned is generally the date of receipt of the claim, or the date the entitlement arose, whichever is later.  However, if the claim is filed within one year of the date that evidence shows an increase in the disability rating has occurred, the earliest date of which an increase is factually ascertainable will be used, not necessarily the date of receipt of the evidence.  
38 C.F.R. § 3.400(o)(1) and (2); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

The Veteran filed an informal claim for an increased rating for his service-connected lumbar spine disability on September 15, 2008, when he sent VA an inquiry through VA's electronic system about how file a claim for his worsening back symptoms.  As such, the relevant focus for adjudicating his claim is the period beginning September 15, 2007, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. §§ 3.156(b), 3.400 (2016).

While a March 2009 rating decision adjudicated that issue, an April 2010 SOC granted service connection for two residuals of the service-connected lumbar spine disability, left lower extremity radiculopathy and ED, as well as special monthly compensation (SMC) for loss of use of a creative organ based on the presence of ED.  The Veteran appealed the effective date assigned for each benefit, which was January 4, 2010, the date of a VA examination.  

Regarding the left lower extremity radiculopathy, the Board acknowledges the Veteran's testimony during the 2016 hearing, where he reported that he has had left lower extremity radiculopathy since he incurred his back injury during service.  See Board Hearing Tr. at 15-16.  However, the evidence of record does not support this contention.  A February 2009 VA examination was negative for any findings of left lower extremity radiculopathy symptoms.  The Veteran denied numbness or radiating pain in the lower extremities during the examination.  Straight leg testing was negative and the examiner did not diagnose any radiculopathy of the left lower extremity.  

In addition, the Veteran's VA treatment records prior to the current effective date of service connection demonstrate that he first began reporting radicular symptoms in August 2009, when, although he denied numbness and tingling, he reported occasional pain radiating to the left lower extremity during physical therapy.  However, the Veteran's physicians did not diagnose radiculopathy at that time.  It was not until the January 4, 2010, VA examination that the Veteran reported numbness and paresthesia.  The 2010 examiner was the first physician to diagnose a neurologic disability of the left lower extremity, namely hyperreflexia, and the first to attribute such symptoms of the left lower extremity to the Veteran's service-connected lumbar spine disability.  

While the Board acknowledges that the Veteran is competent to report when his left lower extremity symptoms began, his reports during the Board hearing that they have always been present throughout the claim are contradicted by the medical evidence of record, which the Board finds more probative.  He was examined in February 2009 specifically for his lumbar spine disability and any potential residual and he denied neurologic symptoms in his lower extremities.  Moreover, while he reported radiating pain a few months prior to 2010 VA examination, it was not until that examination that he reported that his symptoms in the left lower extremity involved numbness and tingling.  Despite the fact that he was examined and treated by multiple medical professionals for his disabilities and complaints throughout the period on appeal, it wasn't until the 2010 VA examination that one diagnosed a left lower extremity radiculopathy and stated that it was etiologically liked to a service-connected disability.  Therefore, the Board concludes that an effective date earlier than the date of that VA examination, January 4, 2010, is not warranted for the grant of service connection for left lower extremity radiculopathy.  

Regarding ED and SMC, the Veteran reported during the 2016 hearing that his symptoms were the result of his use of pain medication to treat his back disability and had existed throughout the claim.  See Board Hearing Tr. at 16-17.  The January 4, 2010, VA examiner did, in fact, state that the Veteran's back disability causes his ED.  A review of the medical evidence of record supports the Veteran's assertion that his ED has been present throughout the claim as VA treatment records demonstrate the diagnosis of and the prescription of medication for ED well before the current claim was filed.  During the one year period prior to the claim, however, the first date that his ED is factually ascertainable was July 15, 2008, the date of a VA treatment record demonstrating his diagnosis and treatment for ED.  Prior to that date, the next treatment record demonstrating ED was dated in July 2007, which is before or outside of the one year period prior to the September 15, 2008, claim.  

As such, the Board finds that the proper effective date for the grant of service connection for ED and the grant of SMC for loss of use of a creative organ is July 15, 2008, the earliest date that ED was factually ascertainable within the one year period prior to the claim for an increased rating.  


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in December 2008 and March 2014. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service records, private treatment records, and VA treatment records are associated with the claims file and the Veteran has not identified any other relevant treatment records to VA.  

The Veteran was provided, in relevant part, with a VA examination in February 2009 and January 2010 regarding the service-connected lumbar spine disability and related residuals and in November 2015 to evaluate whether the Veteran has a current seizure disability.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 

(CONTINUED ON NEXT PAGE)








ORDER

Service connection for a seizure disability is denied. 

An effective date earlier than January 4, 2010, for the grant of service connection for left lower extremity radiculopathy is denied.  

An effective date of July 15, 2008, but no earlier, for the grant of service connection for erectile dysfunction is granted, subject to regulations governing the disbursement of monetary benefits.  

An effective date of July 15, 2008, but no earlier, for the grant of SMC for loss of use of a creative organ is granted, subject to regulations governing the disbursement of monetary benefits.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


